Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 19, 2022

                                    No. 04-22-00125-CV

                    IN THE INTEREST OF S.C. AND M.E.B., Children

                 From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019PA01853
                        Honorable Rosie Alvarado, Judge Presiding


                                       ORDER
       Appellant Mom’s brief is due on April 20, 2022. See TEX. R. APP. P. 38.6(a). Before the
due date, Mom moved for a twenty-day extension of time to file her brief.
       Appellant Mom’s motion is granted. Her brief is due on May 10, 2022.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of April, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court